UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6077


RAHEEM L. JONES,

                   Plaintiff - Appellant,

             v.

LIEUTENANT CURRY, Lieutenant/Building Supervisor; LIEUTENANT
DYSON,      Lieutenant/Building  Supervisor; LIEUTENANT     GRIFFEN,
Lieutenant/Building Supervisor; CORRECTIONAL OFFICER BENZ, Pod
Officer; CORRECTIONAL OFFICER HUDSON, Pod Officer; CORRECTIONAL
OFFICER LATIF, Pod Officer; CORRECTIONAL OFFICER MYRICK, Pod
Officer; LIEUTENANT ALLEN, Lieutenant/Building Supervisor; MS. WITT,
Grievance Coordinator; GRANT, Unit Manager; TAMEKA JONES, Building
Counselor; MS. WILLIAM, Mental Health Counselor; NURSE MARLAND,
Medical Department; NURSE THIGPEN, Medical Department; NURSE
THWEATT, Medical Department,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-01216-TSE-MSN)


Submitted: March 13, 2018                                   Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Raheem L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Raheem L. Jones appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint as barred by the applicable statute of limitations. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Jones v. Curry, No. 1:17-cv-01216-TSE-MSN (E.D. Va. Dec. 21,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3